Citation Nr: 1141862	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot fungus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

The Board notes that the Veteran also perfected an appeal for service connection for a right hand injury, which was also denied in the August 2007 rating decision promulgated by the RO.  However, in a December 2009 rating decision, the RO granted service connection for chronic wrist strain and assigned a 10 percent rating effective March 8, 2007.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The Veteran has also submitted a claim for entitlement to service connection for PTSD.  As an initial matter, the United States Court of Appeals for Veterans Claims (Court) has held that, while a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, although the Veteran has claimed service connection for PTSD, he should also be considered for entitlement to service connection for an acquired psychiatric disorder other than PTSD, and that issue has been listed above.


The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect a current bilateral hearing loss disability.

2.  The competent medical evidence does not reflect a current bilateral foot fungus disability etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A bilateral foot fungus disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, service personnel records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his hearing loss claim.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they contain a description of the history of the hearing loss disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings and opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to that issue has been met.  38 C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for bilateral foot fungus disability.  However, the Board finds that the overall weight of the evidence, which does not reflect a currently diagnosed condition or findings in service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a current disability, or a disease or injury in service.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records are negative for any complaints, treatment, or diagnoses related to hearing loss.  The Veteran underwent an enlistment examination in June 1992.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
0
0

The Veteran underwent additional audiometric testing in September 1992.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
-5
LEFT
10
5
5
5
10

In August 1995, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
5
10
10
0

Finally, the Veteran underwent a separation examination in August 1996.  No relevant abnormalities were recorded, and the Veteran denied a history of any hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
0
LEFT
10
10
5
0
0

The Veteran submitted a statement in March 2007 in support of his claim.  He indicated that he was exposed to noise on the rifle range and in his capacity as a gunner aboard ship.

The Veteran was afforded a VA examination in May 2007.  He reported exposure to weapons fire noise in service.  After service, he reported some noise exposure to power tools.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
20
LEFT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The examiner indicated that there was no hearing loss present.

The Veteran testified at an RO hearing in April 2009.  He felt his VA examination was inadequate, but otherwise offered no significant testimony related to hearing loss.

The Veteran was afforded another VA examination in June 2009.  He reported a history of hearing loss dating back to service.  He was exposed to noise from weapons fire, radio equipment, and heavy vehicle noise.  He reported firing weapons with his right hand and using hearing protection.  After service, he used power tools with hearing protection.  Puretone threshold levels were obtained.  However, while the Veteran was instructed several times regarding inconsistencies, the examiner indicated that hearing loss could not be determined due to poor reliability and consistency.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  Objective testing conducted during the Veteran's May 2007 VA examination did not demonstrate a current hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  The June 2009 examiner indicated that hearing loss could not be assessed due to inconsistent responses from the Veteran.  There is no other competent medical evidence demonstrating a current bilateral hearing loss disability.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service hearing loss.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his hearing loss is the result of exposure to noise in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between diagnosed hearing loss and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of hearing loss in service, denied any related complaints at the time of separation, and was in fact not shown to have documented complaints of hearing loss until several years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

2.  Bilateral Foot Fungus

Service treatment records are negative for any complaints, treatment, or diagnoses related to a skin disease.  The Veteran underwent an enlistment examination in June 1992 and a separation examination in August 1996.  No relevant abnormalities were noted, and the Veteran denied a history of any skin diseases.

The Veteran testified at an RO hearing in April 2009.  He stated that his foot condition started in boot camp.  He was constantly wearing boots and unable to change his socks.  It worsened after he was assigned to a ship.  He stated his feet would crack and bleed, and he continued to experience such symptoms since service.

Based on the evidence of record, the Board finds that service connection for a bilateral foot fungus disability is not warranted.  The record does not reflect competent evidence of a diagnosed foot condition.  Moreover, there are no documented complaints or treatment of a foot fungus or other skin condition of the feet in service.

As above, the Board has considered the Veteran's own statements made in support of his claim.  However, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service skin conditions.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his foot condition is the result of service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu, supra.

While the Board again acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of a skin condition in service, denied any related complaints at the time of separation, and was in fact not shown to have documented complaints of a skin problem until several years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  See Maxson, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral foot fungus disability is denied.


REMAND

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that additional development is necessary.

The Veteran contends that he has PTSD attributable to stressors in service.  Specifically, he saw another Marine injure his leg in a weapons mishap, and saw 3 Marines being shot.  He also witnessed a Marine get shot in the head while on liberty in Mexico.  However, he was unable to provide names of the other people involved in these incidents or a specific timeframe for when they occurred.  In August 2007 and February 2010, VA issued a Formal Finding of a lack of information to corroborate the Veteran's claimed stressors.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  However, the updated regulations apply to stressors related to the veteran's fear of hostile military or terrorist activity, and those stressors must otherwise be consistent with the circumstances of the Veteran's service.  In this case, the Veteran's claimed stressors are not consistent with the circumstances of his service.

Nonetheless, as discussed above, the Veteran's claim for service connection is broadly interpreted to include any acquired psychiatric disorder.  During his August 1996 separation examination, the Veteran reported a history of depression, anxiety, and trouble sleeping.  The examining physician indicated that the Veteran did not have any anhedonia or loss of appetite, and that his symptoms were not considered disqualifying.  No diagnosis was rendered.

At the April 2009 RO hearing, the Veteran and his wife testified that the Veteran had nightmares and other symptoms of an acquired psychiatric disorder.

As the evidence shows complaints of current symptoms and symptoms in service, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine whether he has an acquired psychiatric disorder that was incurred in or is otherwise related to service.  All indicated tests and studies should be accomplished, and the examiner should review the claims file, identify all diagnosed psychiatric disorders, and provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disability is related to service.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


